Exhibit 10.1

EXECUTION COPY

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (this “Agreement”) dated as of
February 25, 2011 (the “Effective Date”) is entered into by and between Comverse
Technology, Inc., a New York corporation (the “Company”) and Andre Dahan (the
“Executive”) to set forth the terms and conditions of the Executive’s separation
from the Company on March 4, 2011 (the “Separation Date”) and the terms and
conditions of the Executive’s consultancy with the Company immediately following
the Separation Date.

RECITALS

A. The Company and the Executive previously entered into an employment agreement
on April 10, 2007, effective as of April 30, 2007, which was amended and
restated as of December 2, 2008 under which the Executive was employed to serve
as the Company’s President and Chief Executive Officer (the “Employment
Agreement”).

B. The Company and the Executive wish to enter into this Agreement to supersede
and replace the Employment Agreement, except where otherwise specifically noted
herein.

C. The Executive has been employed by the Company as its President and Chief
Executive Officer and will remain as its President and Chief Executive Officer
in accordance with the terms of this Agreement through the Separation Date.

D. The Executive’s position and employment with the Company is hereby terminated
effective on the Separation Date. In connection with such separation from the
Company, the Executive shall be entitled to the payments described herein in
lieu of any and all other payments under the Employment Agreement or otherwise.

E. The Company wishes to retain the Executive as an independent contractor
Consultant to the Company for a period of ninety (90) days beginning upon the
day after the Separation Date (the “Consulting Period”) pursuant to the terms
and conditions of this Agreement and the Executive wishes to accept such
position.

F. The Executive and the Company agree that this Agreement is expressly
conditioned upon the execution and non-revocation of the Release Agreement
attached hereto as Appendix A as of March 4, 2011, provided that, if the Release
Agreement is not executed or is executed and revoked, then this Agreement shall
be null and void ab initio and all other rights of the parties under the
Employment Agreement and otherwise shall remain in full force and effect.



--------------------------------------------------------------------------------

AGREEMENT

To provide the Executive with severance pay and to fully and finally resolve any
and all issues the Executive may have regarding his prior employment with the
Company, including the termination of that employment, to provide the terms of
the Executive’s position as a Consultant with the Company for the Consulting
Period, the Executive and the Company hereby agree as follows:

1. Separation Date. The Executive’s employment with the Company and his position
as the Company’s President and Chief Executive Officer and as an officer of any
subsidiaries of the Company, shall terminate immediately upon the Separation
Date.

(i) Base Salary. The Executive shall be paid a Base Salary at the rate of
one-million dollars ($1,000,000) per annum, less applicable deductions through
the Separation Date, in accordance with the Company’s usual payroll practices.

(ii) Employee Benefit Programs. Through the Separation Date, the Executive shall
be entitled to participate in all employee welfare and pension benefit plans,
programs and/or arrangements applicable to senior-level executives, in
accordance with the terms of such plans and policies, as in effect from time to
time.

(iii) Incentive Compensation Arrangements. The Executive shall not be entitled
to any bonus or other incentive compensation with respect to the fiscal year or
any part thereof ending January 31, 2012. The Executive is entitled to an annual
bonus earned pursuant to Section 5 of the Employment Agreement with respect to
the fiscal year ending January 31, 2011, payable as soon as practicable but not
later than the April 15, 2011 (the “FY2010 Bonus”). The FY2010 Bonus has been
determined to be $800,000 (80% percent of the Executive’s target annual bonus
for such fiscal year).

(iv) Reimbursement of Business Expenses. Through the Separation Date, the
Executive is authorized to incur reasonable business expenses in carrying out
his duties and responsibilities under this Agreement, and the Company shall
reimburse him for all such reasonable business expenses, subject to
documentation and payable in accordance with the Company’s policies relating
thereto.

(v) Perquisites. Through the Separation Date, the Executive shall be entitled to
participate in the Company’s executive fringe benefit and perquisite programs
applicable to the Executive as of immediately prior to the date hereof in
accordance with the terms and conditions of such programs as in effect from time
to time.

(iv) Board Resignation. The Executive hereby resigns his positions as a member
of the Boards of the Company and its subsidiaries and as a fiduciary of any
benefit plans of the Company and its subsidiaries, effective upon the Separation
Date.

2. Terms of Consultancy.

(i) Term of Consultancy; Duties and Responsibilities; Reporting. The Executive
will act as an independent contractor consultant to the Company during the
Consulting Period. The Executive shall advise and assist as reasonably requested
by the Chairman (the “Chairman”) of the Board of Directors of the Company (the
“Board”) and the Executive shall report to the Chairman in carrying out such
duties, provided however, that in no event shall the Executive be expected to
perform, or perform, services that exceed twenty percent (20%) of the average
level of bona fide services he provided to the Company during the final
thirty-six (36) months of his term as the President and Chief Executive Officer
of the Company. The Executive shall not provide services not requested by the
Chairman. The intent of the foregoing is that Executive shall have incurred a
“separation

 

2



--------------------------------------------------------------------------------

from service, within the meaning of Section 409A, from the Company on the
Separation Date and shall be interpreted accordingly. The Executive shall not be
required to perform any request requiring travel or communications expense
unless the Chairman also approves, as required by Section 2(iii) below, the
reasonable expense thereof in accordance with Company policy (at a level
commensurate with that of Executive).

(ii) Consulting Fee. The Executive shall be paid a fee for his services as an
independent contractor Consultant during the Consulting Period equal to $246,575
(“Consulting Fees”) payable in six equal installments on March 11, 2011, and
March 25, 2011, April 8, 2011, April 22, 2011, May 6, 2011, May 20, 2011, and
June 3, 2011 of $41,095.83. Except as otherwise set forth herein, the Executive
shall not be entitled to any other rights, entitlements, compensation or
benefits with respect to the consulting services from the Company.

(iii) Reimbursement of Expenses; Indemnification. Company shall reimburse the
Executive pursuant to the Company’s reimbursement policies for such reasonable
business expenses incurred by the Executive in connection with the performance
of the consulting services described in this Section 2 to the extent expressly
agreed upon in writing by the Chairman prior to the incurrence of such expenses
by the Executive, subject to documentation and payable in accordance with the
Company’s policies relating thereto. The Executive shall have no liability to
the Company as a result of his services provided as a consultant except for any
action taken in bad faith or due to his negligence. In addition, the Company
shall indemnify the Executive for any claims or liability he incurs arising from
his good faith performance of the consulting services in the course of his
consultancy to the fullest extent permitted by law, other than with respect to
such claims or liability that arise as the result of his bad faith or
negligence.

(iv) Status as an Independent Contractor. The Company and the Executive
acknowledge and agree that in performing consulting services pursuant to this
Agreement the Company shall not exercise general supervision or control over the
time, place or manner in which the Executive provides consulting services
hereunder and the Executive shall be acting and shall act at all times during
the Consulting Period as an independent contractor only and not as an employee,
agent, partner or joint venturer of or with the Company or any entity for which
the Company provides services. The Executive acknowledges that he is solely
responsible for the payment of all Federal, state, local and foreign taxes that
are required of him by applicable laws or regulations to be paid with respect to
the Consulting Fees payable hereunder.

3. Severance Pay. (a) In lieu of any other rights, entitlements or benefits he
may have had under the Employment Agreement (except as expressly provided
otherwise herein), the Executive will be entitled to the following:

(i) his Base Salary earned but not paid prior to the Separation Date, to be paid
in accordance with the Company’s regular payroll practices;

(ii) $1,500,000 (an amount equal to one hundred fifty percent of the Base
Salary), payable on the date that is six (6) months plus one (1) day after the
Separation Date (the “New Payment Date”);

 

3



--------------------------------------------------------------------------------

(iii) $1,500,000 (an amount equal to one hundred fifty percent (150%) of the
Target Bonus as defined in Section 5 of the Employment Agreement), payable on
the New Payment Date;

(iv) the full monthly premiums (employer and employee portions) for the
Executive’s and any covered beneficiary’s coverage under COBRA health
continuation benefits on a monthly basis over the eighteen (18) month period
immediately following the Separation Date, and which premiums will be treated as
taxable income to the Executive;

(v) the immediate vesting as of the Separation Date of all of the Executive’s
outstanding unvested deferred stock awards that were granted to the Executive
pursuant to the Employment Agreement and under the Company’s 2005 Stock
Incentive Compensation Plan or otherwise (the “Deferred Stock Awards”), which
Deferred Stock Awards shall be settled in accordance with the terms of the
applicable long-term incentive plan and award agreement by the Company’s
delivery of shares of Company Common Stock on the New Payment Date, net of a
sufficient number of shares to enable the Company to satisfy the minimum
withholding requirements with respect to the settlement of such Deferred Stock
Awards. Exhibit A hereto sets forth a complete list of all of the Executive’s
Deferred Stock Awards that are currently outstanding, indicating the date of
grant of such Deferred Stock Units and the number of shares of Company Common
Stock to be issued in settlement of such Deferred Stock Awards pursuant to this
Section 2(v); and

(vi) any amounts earned, accrued or owing to the Executive prior to the
Separation Date but not yet paid under Sections 7, 8, or 9 of the Employment
Agreement or Sections 1(i) –(v) of this Agreement. In addition, the Executive
will be paid $128,000 in a lump sum in cash with respect to all his accrued,
unused vacation of 32 days as of the Separation Date, which was earned prior to
the Effective Date, to be paid in accordance with the Company’s regular payroll
practices.

(b) The Executive and the Company acknowledge and agree that the provisions set
forth in Sections 12(j) and 14 of the Employment Agreement are hereby
incorporated herein and shall continue to apply in accordance with the terms
thereof and that the termination is a termination without Cause (as defined in
the Employment Agreement). For the avoidance of doubt, the Executive shall not
be entitled to any payments or benefits under Section 12(d) of the Employment
Agreement but instead shall be entitled to the payments and benefits specified
herein.

4. No Additional Compensation. The Executive and the Company agree that, except
as expressly set forth in this Agreement, the Executive shall not be entitled to
receive any additional compensation, bonuses, incentive compensation, Executive
benefits or other consideration from the Company in connection with or in any
way related to his termination from, or prior employment by, the Company.

5. Release Agreement. The Executive and the Company agree that this Agreement
(including the payments and benefits contained in Sections 3(ii) – (v) hereof)
is expressly conditioned upon the execution and non-revocation of the Release
Agreement attached hereto as Appendix A, provided that, if the Release Agreement
is not executed or is executed and revoked, this Agreement shall be null and
void ab initio and all other rights of the parties under the Employment
Agreement and otherwise shall remain in full force and effect.

 

4



--------------------------------------------------------------------------------

6. Restrictive Covenants. The Executive acknowledges and agrees that the
covenants set forth in Section 14 of the Employment Agreement are hereby
incorporated herein and shall continue to apply in accordance with the terms
thereof; provided, however, that at the Executive’s request the Chairman will
consider in good faith whether a company for which the Executive desires to work
is a Competitive Business and the Chairman will respond within a reasonable time
following Executive’s request.

7. Return of Company Property; Cooperation. The Executive will promptly
following March 4, 2011 return to the Company all Company property he is aware
of or reasonably should be aware of being in his possession, including, without
limitation, any keys, access cards, credit cards, books, manuals, files,
computer software, disks and the like, as well as all paper and electronic
copies of materials and documents in his possession or under his direct or
indirect control relating to the Company, its business, Executives, and
customers, and that he has not retained copies, in whatever form, of any such
materials or documents; provided, that to the extent he later becomes aware of
Company property in his possession, the Executive shall promptly upon discovery
return to the Company all such Company property. If Executive, or his counsel in
the case of litigation, reasonably believe that certain property or other
information is reasonably required or necessary in connection with the legal
action related to Maverick Fund L.D.C. or any other legal action commenced
against the Executive (other than a non-derivative action by the Company), then
the Company shall provide such property or other information to Executive’s
counsel (and Company may retain the original) to be used solely in connection
with such legal action, but such property or other information may not be used
for business or personal purposes, and such property or information shall be
returned or destroyed after it is no longer required for such authorized
purposes. Notwithstanding anything to the contrary set forth herein, the Company
hereby acknowledges and agrees that the Executive (a) may retain, as his own
property, his copies of his individual personnel documents, such as his payroll
and tax records, and similar personal records, his rolodex and address book so
long as they contain only contact type information and a copy is left at the
Company, his blackberry and his mobile number; and (b) may purchase for a price
of $300 his Company-provided computer, after providing the Company with a
reasonable time to review and “scrub” such computer for Company property of the
type described in this Section 7. Notwithstanding anything to the contrary
contained herein, the Executive’s use of any retained property provided for in
this Section 7 shall remain subject to Section 6 of this Agreement in accordance
with the terms of such Section.

The Executive and the Company acknowledge and agree to be bound by the
provisions of Section 28 of the Employment Agreement and further agree that,
after the Consulting Period if the Executive spends more than 20 hours in a year
in respect of such cooperation (not including any such time spent during the
Consulting Period), the Executive will receive $500 an hour for each hour in
excess of 20 hours in that year with respect to such cooperation.

8. Voluntary Agreement; Full Understanding; Advice of Counsel. The Executive
understands and acknowledges the significance of this Agreement and acknowledges
that this Agreement is voluntary and has not been given as a result of any
coercion. The Executive also acknowledges that he has been given full
opportunity to review and negotiate this

 

5



--------------------------------------------------------------------------------

Agreement, that he has been specifically advised to consult with legal counsel
prior to signing it, that he has in fact carefully reviewed it with his attorney
before signing it, and that he executes this Agreement only after full
reflection and analysis.

9. No Representations. The Executive acknowledges that, except as expressly set
forth herein, no representations of any kind or character have been made to him
by the Company or by any of the Company’ agents, representatives or attorneys to
induce the execution of this Agreement.

10. Legal Fees. The Company shall pay all reasonable attorneys’ fees and
disbursements incurred by Executive in connection with the negotiation of this
Agreement and related documents, up to a maximum of $30,000, within sixty
(60) days of submission of an invoice and printout of time charges by attorney
at standard time intervals but redacted as to descriptions for confidentiality
as appropriate.

11. Indemnification. The Company confirms and acknowledges that the Company is
obligated to indemnify the Executive as set forth in Section 15 of the
Employment Agreement, which shall be deemed to be incorporated herein.

12. Compliance with Code Section 409A. The Parties acknowledge and agree that
all benefits or payments provided by the Company to the Executive that would be
deemed to constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) are
intended to comply with Code Section 409A. Accordingly, the terms and conditions
of Section 29 of the Employment Agreement (“Compliance with Section 409A”) are
hereby incorporated herein and shall apply to any payments or benefits provided
by the Company to the Executive hereunder that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Code Section 409A.
However, the Company makes no representation or warranty and shall have no
liability to the Executive or any other person claiming through the Executive if
any payments under any provisions of this Agreement are determined to constitute
deferred compensation under Code Section 409A that are subject to the 20 percent
tax under Code Section 409A. The Company agrees to make payments under this
Agreement on a timely basis as specified herein and nothing in this Section 12
shall waive the Executive’s rights in the event of the Company’s failure to make
payments at such specified times.

13. Review and Revocation Periods. The Executive acknowledges that he has 21
days to consider this Agreement before signing it and he has been advised to
review it with an attorney of his choice. The Executive may use as much or as
little of this 21-day period as he wishes before signing. In the event the
Executive elects to sign this Agreement prior to this 21 day period, he agrees
that it is a knowing and voluntary waiver of his right to wait the full 21 days.
To accept this Agreement, the Executive must return the signed Agreement to the
Company, on or before that day and time. The Executive further understands that
he has 7 days after the signing hereof to revoke it by so notifying the Company
in writing, such notice to be received by the Chairman within the 7 day period.
If the Executive does not sign this Agreement or signs and revokes this
Agreement, he will not receive any of the payments or benefits described in
Section 2 or Sections 3(ii) – (v) of this Agreement, provided that, if this
Agreement is not executed or is executed and revoked, this Agreement shall be
null and void ab initio and all other rights of the parties under the Employment
Agreement and otherwise shall remain in

 

6



--------------------------------------------------------------------------------

full force and effect. The Executive further acknowledges that he has carefully
read this Agreement, knows and understands its contents and its binding legal
effect. The Executive acknowledges that by signing this Agreement, he does so of
his own free will and act and that it is his intention that he be legally bound
by its terms.

14. Governing Law/Jurisdiction.

(i) This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York without reference to
principles of conflicts of law unless superseded by federal law. The Parties
agree that any suit, action or other legal proceeding relating to Section 14 of
the Employment Agreement that is commenced to resolve any matter arising under
or relating to any provision of this Agreement shall be commenced only in a
court of the State of New York (or, if appropriate, a federal court located
within the State of New York), and the Parties consent to the jurisdiction of
such court.

(ii) Any dispute or controversy, except with respect to Section 14 of the
Employment Agreement, arising under or in connection with this Agreement shall
be settled exclusively by arbitration, conducted before a single arbitrator in
New York, New York, in accordance with the rules of the American Arbitration
Association then in effect. Judgment on such award may be entered in any court
of applicable jurisdiction. In the event that any equity or benefit plan bases
treatment of the Executive on any term utilized herein, disputes with regard to
such term shall be determined pursuant to this Section 14(ii). If the arbitrator
so determines, the Executive shall be entitled to recover reasonable legal fees,
costs and disbursements incurred in connection with any arbitration or legal
proceeding related to this Agreement (including Section 14 of the Employment
Agreement) or the Executive’s employment or termination thereof or any
compensatory matter if the arbitrator also determines that the Executive is the
overall prevailing party in the claims subject to such proceeding or dispute.
This Agreement shall be interpreted in accordance with the laws of the State of
New York, without regard to its conflict of laws. The language of this Agreement
shall be construed as a whole according to its fair meaning.

15. Tax Withholdings and Deductions. All payments described herein shall be
subject to applicable federal, state, and local tax withholdings and deductions.

16. Complete Agreement. This Agreement represents and contains the entire
understanding between the parties in connection with the subject matter of this
Agreement, provided that Sections 12(j), 14, 15, 28 and 29 of the Employment
Agreement and the Indemnification Agreement (as defined in Section 15 of the
Employment Agreement) shall continue as provided therein and as modified herein,
as applicable. This Agreement shall not be modified or varied except by a
written instrument signed by the Executive and the Chairman. It is expressly
acknowledged and recognized by all parties that all prior written or oral
agreements, understandings or representations between the parties are merged
into this Agreement, except where otherwise specifically provided herein.

 

7



--------------------------------------------------------------------------------

17. Invalidity. It is understood and agreed that if any provisions of this
Agreement are held to be invalid or unenforceable, the remaining provisions of
the Agreement shall nevertheless continue to be fully valid and enforceable.

18. Execution. This Agreement may be executed with duplicate original
counterparts with faxed signatures, each of which shall constitute an original
and which together shall constitute one and the same document.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMVERSE TECHNOLOGY, INC.     ANDRE DAHAN By  

/s/ Charles Burdick

    By  

/s/ Andre Dahan

        Andre Dahan Date  

2/25/2011

    Date  

2/25/2011

 

9



--------------------------------------------------------------------------------

Appendix A

Release Agreement

This RELEASE (“Release”) dated as of March 4, 2011 between Comverse Technology,
Inc., a New York corporation (the “Company”), and Andre Dahan (the “Executive”).

WHEREAS, the Company and the Executive previously entered into an employment
agreement on April 10, 2007, effective as of April 30, 2007, which was amended
and restated as of December 2, 2008 under which the Executive was employed to
serve as the Company's Chief Executive Officer (the “Employment Agreement”); and

WHEREAS, the Company and the Executive have entered into a Separation and
Consulting Agreement, dated as of February 25, 2011 (the “Separation
Agreement”), pursuant to which the Executive's employment with the Company
terminates effective on March 4, 2011 (the “Separation Date”); and

WHEREAS, pursuant to Section 3 of the Separation Agreement, the Executive is
entitled to certain compensation and benefits upon such termination, contingent
upon the execution of this Release;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Agreement, the Company and the Executive agree as follows:

1. The Executive, on his own behalf and on behalf of his heirs, estate and
beneficiaries, does hereby release the Company, and in such capacities, any of
its subsidiaries or affiliates, and each past or present officer, director,
agent, employee , shareholder, and insurer of any such entities, from any and
all claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of his employment with the Company, or arising out of the
severance of such employment relationship, or arising out of any act committed
or omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Executive or on his behalf
under federal, state or local law, whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefit, any form of discrimination (including but not
limited to, every claim of race, color, sex, religion, national origin,
disability or age discrimination), wrongful termination, emotional distress,
pain and suffering, breach of contract, compensatory or punitive damages,
interest, attorney's fees, reinstatement or reemployment. If any arbitrator or
court rules that such waiver of rights to file, or have filed on his behalf, any
administrative or judicial charges or complaints is ineffective, the Executive
agrees not to seek or accept any money damages or any other relief upon the
filing of any such administrative or judicial charges or complaints.

The Executive relinquishes any right to future employment with the Company and
the Company shall have the right to refuse to re-employ the Executive, in each
case without liability of the Executive or the Company. It is understood that
the Executive does not relinquish his right to act as a consultant to the
Company pursuant to Section 2 of the Separation Agreement.

 

10



--------------------------------------------------------------------------------

The Executive acknowledges and agrees that even though claims and facts in
addition to those now known or believed by him to exist may subsequently be
discovered, it is his intention to fully settle and release all claims he may
have against the Company and the persons and entities described above, whether
known, unknown or suspected.

2. The Company and the Executive acknowledge and agree that the release
contained in Paragraph 1 does not, and shall not be construed to, release or
limit the scope of any existing obligation of the Company (i) to indemnify the
Executive for his acts as an officer or director of Company in accordance with
Section 15 of the Employment Agreement, the bylaws of Company, the
Indemnification Agreement (as defined in Section 15 of the Employment
Agreement), and other agreements or the law, as to continued coverage and rights
under director and officer liability insurance policies; (ii) to provide to the
Executive the payments, benefits and rights in accordance with the Separation
Agreement; or (iii) to the Executive and his eligible, participating dependents
or beneficiaries under any existing welfare, equity, or retirement plan of the
Company in which the Executive and/or such dependents are participants.

3. The Executive acknowledges that he has been provided at least 21 days to
review the Release and has been advised to review it with an attorney of his
choice. The Executive may use as much or as little of this 21-day period as he
wishes before signing. In the event the Executive elects to sign this Release
prior to this 21 day period, he agrees that it is a knowing and voluntary waiver
of his right to wait the full 21 days. To accept this Release, the Executive
must return the signed Release to the Company, on or before March 11, 2011. The
Executive further understand that he has 7 days after the signing hereof to
revoke it by so notifying the Company in writing, such notice to be received by
the Chairman within the 7 day period. If the Executive does not sign this
Release or signs and revokes this Release, he will not receive any of the
payments or benefits described in Sections 3(ii) – (v) of the Separation
Agreement, provided that, if this Release is not executed or is executed and
revoked, the Separation Agreement shall be null and void ab initio and all other
rights of the parties under the Employment Agreement and otherwise shall remain
in full force and effect. The Executive further acknowledges that he has
carefully read this Release, knows and understands its contents and its binding
legal effect. The Executive acknowledges that by signing this Release, he does
so of his own free will and act and that it is his intention that he be legally
bound by its terms.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

COMVERSE TECHNOLOGY, INC.     ANDRE DAHAN By  

 

    By  

 

        Date  

 

    Date  

 

        Andre Dahan

 

12



--------------------------------------------------------------------------------

Exhibit A

Executive’s Outstanding Deferred Stock Awards

The chart below demonstrates the date of grant and the number of shares of
Company Common Stock to be issued in settlement of Executive’s outstanding and
unvested Deferred Stock Awards. The net number of shares to be delivered will be
reduced by a sufficient number of shares to enable the Company to satisfy the
minimum withholding requirements with respect to the settlement of such Deferred
Stock Awards, which will be calculated at time of delivery.

 

Grant Date

   Unvested
Shares  

4/30/07

     0   

4/3/08

     106,157   

4/22/09

     213,333   

3/26/10

     300,000   

 

13